Citation Nr: 9901067	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for arthralgias.

5.  Entitlement to service connection for a disability 
manifested by muscle deterioration.

6.  Entitlement to service connection for a pulmonary 
disability.

7.  Entitlement to service connection for an epigastric 
disability.

8.  Entitlement to service connection for a disability 
manifested by blood in stool.

9.  Entitlement to service connection for insomnia due to an 
undiagnosed illness.

10.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to July 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 and November 1997 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs Regional Office (VARO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that diabetes mellitus was first 
manifested in service by the symptoms of fatigue and that he 
has a heart disability, anemia, arthralgias, muscle 
deterioration, pulmonary disability, epigastric disorder and 
a disability manifested by bloody stools related to service.  
He further contends that insomnia and fatigue are due to an 
undiagnosed illness stemming from Persian Gulf service.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence which is sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for diabetes mellitus, heart 
disease, anemia, arthralgias, a disability manifested by 
muscle deterioration, pulmonary disability, epigastric 
disability, and a disability manifested by blood in stool are 
well grounded.

It is further the decision of the Board that the 
preponderance of the evidence is against service connection 
for insomnia and fatigue due to an undiagnosed illness.


FINDINGS OF FACT

1.  Competent evidence has not been presented showing 
diabetes mellitus in service or within the initial post 
separation year.

2.  Competent evidence has not been presented showing the 
presence of heart disease, a disability manifested by 
muscle deterioration, or a disability manifested by 
bloody stools.

3.  Competent evidence has not been presented showing a 
nexus, or link, between service and anemia, initially shown 
more than one year after the initial post separation year, or 
the claimed pulmonary and epigastric disorders.

4.  Chronic insomnia is not shown in service and is not an 
undiagnosed illness attributable to the Persian Gulf.

5.  Chronic fatigue is not shown in service and is not an 
undiagnosed illness attributable to the Persian Gulf.
CONCLUSIONS OF LAW

1.  A well grounded claim has not been presented for service 
connection for diabetes mellitus, heart disease, anemia, 
arthralgias, a disability manifested by muscle deterioration, 
pulmonary disability, epigastric disability, and a disability 
manifested by blood in stool.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.309 (1998).

2.  Insomnia was not incurred in or aggravated by service, 
nor may complaints of sleeplessness be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

3.  Fatigue was not incurred in or aggravated by service, nor 
may complaints of fatigue be related to service in the 
Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from April 1978 to July 
1991.  Report of entrance examination dated January 1978 
reflects a history of leg cramps, right ankle fracture, right 
wrist sprain, and hemorrhoidectomy.  Service medical records 
are negative for diabetes mellitus, heart disease, anemia, 
muscle deterioration, pulmonary disability, and epigastric 
disability.  These records show that the appellant was seen 
for constipation and painless rectal bleeding.  In December 
1980, a small fissure was found.  In June 1981, a rectal 
fissure was again shown.  In November 1984, after renewed 
complaints of rectal bleeding, two internal hemorrhoids were 
found.  The appellant was treated with a stool softener.  He 
was treated for constipation in September 1986.

Service medical records reflect that, in March 1982, the 
appellant was seen for complaints of pain in the chest and 
left arm.  The assessment was muscular pain and the appellant 
was noted to be overweight.  The appellant was seen for right 
upper quadrant pain in April 1983.  Service medical records 
also show that the appellant was treated for bursitis of the 
right shoulder, knee pain, bilateral shin splints, and left 
ankle sprain.  Report of separation examination dated May 
1991 was positive for complaints of knee and shoulder pain, 
trouble sleeping, shortness of breath, dizziness or fainting 
spells, leg cramps, broken bones, and bone, joint or other 
deformity.  Physical examination was essentially 
unremarkable.  Under defects and diagnoses, chondromalacia 
patella and tinea versicolor were noted.

In July 1991, the appellant filed a claim for service 
connection for bilateral knee disability, headache, and 
aching joints.

By a rating decision dated August 1991, service connection 
was established for bilateral chondromalacia and bursitis of 
the right shoulder.

In May 1994, the appellant filed a claim for service 
connection for heart problems since 1993, anemia since 1993, 
aching joints and muscle deterioration along with chronic 
fatigue since 1991, fluid in the lungs since 1994, and a 
stomach condition.  The appellant noted that all these 
condition started after returning from his tour of duty in 
the Persian Gulf.  At this time, he reported treatment for 
his lungs and anemia by Dr. James Hixon in 1993 and by the VA 
since 1993.

In June 1994, treatment records dated July and August 1993 
from Dr. Hixon were received, which show that the appellant 
had anemia secondary to a B12 and folate deficiency.

In July 1994, the appellant requested service connection for 
diabetes mellitus.  He stated that he believes it was first 
manifested in service.

In December 1994, VA treatment records dated October 1992 to 
October 1994 were received.  These records reflect complaints 
of joint pain, decreased strength, an infected esophagus, 
headaches, fatigue, and sleeplessness.  It was noted that the 
appellant had been a long time drinker.  An x-ray study dated 
October 1992 of the right shoulder was negative for bone or 
joint abnormalities.  An x-ray study of the cervical spine 
dated August 1993 revealed disc space narrowing at C5-6 with 
normal alignment.  A chest x-ray dated August 1993 revealed 
normal cardiac size and pulmonary vascularity, with diffuse 
bronchial wall thickening with a patchy area of consolidation 
of the lingula, which may possibly represent bronchopneumonia 
or atelectasis or scarring.  In February 1994, an x-ray study 
of the chest revealed cardiomegaly and congestive heart 
failure changes, but a    follow-up x-ray study revealed no 
appreciable change in the cardiac size and slight prominence 
of the interstitium, which could possibly represent pulmonary 
edema.  In July 1994, the appellant was hospitalized for 
hyperglycemia and diabetes mellitus was diagnosed.  On 
admission, he presented with symptoms of fatigue and weakness 
that had become progressively worse.  Private treatment notes 
dated July 1993, associated with the VA treatment records, 
reflect complaints of aching, malaise, pharyngitis and 
epigastric pain, and problems breathing.  The assessment was 
pharyngitis and rule out GI bleed.

In March 1995, VA outpatient treatment records dated February 
to December 1994 were received.  These records reflect that 
the appellant was seen for diabetes mellitus, B12 deficiency, 
and complaints of shortness of breath.  In February 1994, the 
lungs were clear and the examiner noted that there were no 
signs of congestive heart failure by history or examination.  
The examiner indicated that the old chest x-ray suggesting 
congestive heart failure may have belonged to another VA 
patient.   The follow-up chest x-ray study revealed no 
appreciable change in cardiac size and only a slight 
prominence of the interstitium, which could possibly 
represent pulmonary edema.  In March 1994, the examiner found 
that there was no evidence of pulmonary edema.  A  chest x-
ray dated March 1994 indicated that there was no significant 
interval change since October 1993 and February 1994; 
prominent interstitium were seen along with bibasilar chronic 
interstitial changes, but the cardiac silhouette was normal 
and there was no evidence of acute disease.

In February 1995, a general VA examination was conducted.  
The appellant complained of diabetes, peripheral neuropathy 
and visual blurring, history of anemia secondary to B12 
deficiency, history of heart problems but no chest pain or 
shortness of breath, arthralgias and osteoarthritis, 
particularly of the hands and knees, and epigastric distress 
with gastritis.  Physical examination was essentially 
unremarkable.  The impression was diabetes mellitus with 
neuropathic symptoms, B12 deficiency with secondary anemia, 
osteoarthritis of the joints with arthralgias, gastritis and 
gastrointestinal distress associated with certain types of 
food and treated with Zantac, history of vascular headaches, 
history of recurrent sinusitis, and history of 
hemorrhoidectomy and fractured collar bone.  A chest x-ray 
revealed a normal sized heart and prominent vascular and 
interstitial markings, but no evidence of acute disease.  A 
pulmonary function study revealed a moderate reduction in 
mid-expiratory flow rates suggesting small airway 
dysfunction.

In July 1996, VARO requested private medical records from 
A.F. Toole, M.D., N.W. Cook, M.D., P.A. Lodewick, M.D., J. 
Hixon, M.D., and D. Hopper, M.D.  Treatment records were 
received from all of these physicians except for Dr. Hopper 
and the appellant was notified of this in a supplemental 
statement of the case dated November 1997.  The appellant did 
not thereafter provide any treatment records from Dr. Hopper.

In July 1996, private treatment notes from doctors Toole, 
Cook, Lodewick, and Hixon were received.  The appellant was 
seen by Dr. Hixon in July and August 1993 for dysphagia and 
odynophagia.  It was noted that the appellant was drinking 
half a pint of whiskey a day.  A esophagogastroduodenoscopy 
was performed.  The impression was esophagitis of the upper 
esophagus of undetermined etiology and mild reflux 
esophagitis.  The appellant was also seen by Dr. Toole in 
August 1993 for anemia.  At this time, he was assessed with 
anemia of undetermined etiology and glossostomatitis.  The 
appellant was seen by Dr. Lodewick in January 1995 for 
consultation on his diabetes.  In February 1996, the 
appellant was seen by Dr. Cook for follow-up on diabetes, 
folate and B12 deficiencies, and reflux esophagitis.  
Physical examination was unremarkable.

In November 1997, a VA bone scan dated June 1997 was 
received.  This report shows an impression of degenerative 
joint disease, changes in left knee represent degenerative 
and/or postoperative changes, and no evidence of 
sacroiliitis.


I.  Well Grounded Claims

The appellant seeks service connection for diabetes mellitus, 
heart disease, anemia, arthralgias, muscle deterioration, 
pulmonary disability, epigastric disability, and disability 
manifested by blood in his stool.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  In the case of 
any disease diagnosed after discharge, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
diabetes mellitus, heart disease, primary anemia or ulcers, 
to a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

There are three elements of a well grounded claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Diabetes Mellitus 

A review of the evidence of record fails to show a diagnosis 
for diabetes mellitus in service or within the initial post 
separation year.  The appellant was first diagnosed with 
diabetes mellitus in 1994, three years after service 
discharge, and the medical findings of record have not 
related this condition to service.

The Board acknowledges the appellants belief that diabetes 
was first manifested in service.  However, as a layman the 
appellant is not competent to offer medical opinions and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).

Therefore, in view of the above, the Board finds that a well 
grounded claim for service connection for diabetes mellitus 
has not been presented.

B.  Heart Disease and Muscle Deterioration

A review of the medical evidence of record fails to show the 
presence of heart disease or a disability manifested by 
muscle deterioration or blood in stool.   Without 
evidence showing that a disease or disability is present, no 
plausible claim for service connection can be presented, and 
the claim is not well grounded.  See Brammer v. Derwinski, 3 
Vet.App. 233, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).

The Board notes that the appellant underwent repeated chest 
x-rays and cardiac examinations after some abnormal x-ray 
findings were shown in February 1994, however, these follow-
up x-rays and examinations do not show the presence of a 
disease process or disorder of the heart.   Furthermore, the 
Board notes that the appellant was seen on several occasions 
in service for rectal bleeding due to fissure or hemorrhoids, 
and that he experienced chronic constipation in service.  
However, notably, the post service medical evidence of record 
is entirely negative for any disability manifested by rectal 
bleeding, or bloody stools, and lay assertions of medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  See Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

In view of the foregoing, the Board finds that the claims for 
service connection for heart disease, a disability manifested 
by muscle deterioration, and a disability manifested by 
blood in stool are not well grounded.

C.  Anemia, Arthralgias, Pulmonary Disability, Epigastric 
Disability

Service medical records are negative for anemia, arthralgias 
of joints other than the knees and right shoulder, pulmonary 
disease, and stomach disorder.  These conditions were first 
shown after service discharge.  We observe that private 
treatment notes of record reflect that anemia was first 
diagnosed in July 1993 and that the appellant was first seen 
for epigastric pain in July 1993, assessed as esophagitis and 
mild reflux esophagitis.  VA treatment notes of record are 
positive for complaints of multiple joint pain since 1993.  
We further observe that report of VA examination dated 
February 1995 is positive for anemia, osteoarthritis of the 
joints and arthralgias, gastritis and gastrointestinal 
distress associated with certain types of food, and a small 
airway dysfunction.

The evidence of record does not show the presence of anemia 
in service or within the initial post separation year.  
Additionally, although this condition is shown after service, 
competent medical evidence has not been presented linking 
this condition to service.  Similarly, while the appellant 
has presented competent evidence of the post service 
existence of the arthralgias, a small airway dysfunction, and 
gastritis, these disorders have also not been linked to his 
period of service by competent medical evidence.  The Court 
reminds us in Caluza that, for a claim to be well grounded, 
there must be a nexus, or link, between the claimed 
disability and service as provided by competent medical 
evidence.  See Caluza at 506 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998). 

In the absence of competent medical evidence linking the 
claimed disabilities to service, the Board finds that the 
claims for service connection for anemia, arthralgias, 
pulmonary disability, and epigastric disability are not well 
grounded.

*****
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its January 
1996 statement of the case, and its subsequently dated 
supplemental statements of the case.  Likewise, the Boards 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.

II.  Service Connection Due to an Undiagnosed Illness

Apart from the general provision set out above that allow for 
compensation to be paid for disability incurred in service, 
or, if pre-existing service, aggravated therein, 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998), 38 C.F.R. § 3.303 (1998), 
compensation may be paid for certain disabilities due to 
undiagnosed illnesses under 38 C.F.R. § 3.317.  This 
regulation provides in its entirety as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than two years after the date on which 
the veteran last performed active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1997).

Initially, consistent with the legislative history of 
38 C.F.R. § 3.317, a veteran seeking compensation under 
38 C.F.R. § 3.317 must show some objective indication of the 
presence of a chronic disability attributable to an 
undiagnosed illness prior to the award of service connection.  
See Fed Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  
There must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veterans appearance, 
physical abilities, and mental or emotional attitude, etc.  
See Fed Reg., at 6663, supra.

In this case, the appellant requests service connection for 
insomnia and fatigue due to an undiagnosed illness.  A review 
of the medical evidence of record fails to disclose the 
presence of chronic insomnia in service or following service 
although the appellant stated on the medical history portion 
of his separation examination in May 1991 that he had 
frequent trouble sleeping.  Also, there are no undiagnosed 
complaints of fatigue either in or after service.  A review 
of the evidence of record reflects that, at the appellants 
Gulf War Registry examination in August 1993, he did not 
complain of insomnia or fatigue.  Furthermore, reports of VA 
examination dated February 1995 and March 1997 are negative 
for complaints and a diagnosis of insomnia or fatigue, as are 
the VA and private treatment notes of record, except for 
fatigue as related to the appellants diabetes consultations.  
Curiously, the appellant stated in the record that he had 
fatigue in service due to diabetes mellitus, presumable to 
establish the onset of diabetes in service; he later stated 
that his current symptoms of fatigue were not due to diabetes 
mellitus, but rather an undiagnosed illness.
The evidence of record does not support a finding of 
entitlement to service connection for insomnia or fatigue.  
These symptoms were not noted during the appellants period 
of service.  Thus, direct service connection is not 
warranted.  Nor is service connection under the provisions of 
38 C.F.R. § 3.317 justified.  This section allows for service 
connection for undiagnosed illnesses due to service in the 
Persian Gulf.  The appellant complains of chronic insomnia, 
but there is no objective evidence of insomnia and, as 
indicated above, no subjective complaints thereof at various 
examinations.  As it cannot be argued that he has a 
disability stemming from his subjective complaints, service 
connection for insomnia pursuant to 38 C.F.R. § 3.317 is not 
warranted.  Regarding the appellants complaints of fatigue, 
these symptoms have been attributed to diabetes mellitus, 
thus prohibiting the application of 38 C.F.R. § 3.317 and, 
therefore, service connection for fatigue is not warranted


ORDER

Service connection for diabetes mellitus, heart disease, 
anemia, arthralgias, a disability manifested by muscle 
deterioration, pulmonary disability, epigastric disability, 
and a disability manifested by blood in stool is denied.

Service connection for insomnia is denied.

Service connection for fatigue is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
